 

Exhibit 10.1


AMENDMENT NO. 1
TO
STEMMING SERVICES AGREEMENT


This Amendment No. 1 (this “Amendment”), dated August 29, 2002, is by and
between Philip Morris Incorporated, a Virginia corporation doing business as
Philip Morris U.S.A. (“PM”), and Universal Leaf Tobacco Company, Incorporated
(“Contractor”), a Virginia corporation.

RECITALS

WHEREAS, PM and Contractor have entered into an Agreement for Stemming Services,
dated May 11, 2001 (the “Agreement”); and

WHEREAS, PM and Contractor now wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration exchanged, PM and Contractor agree as
follows:


1.   All capitalized terms shall have meanings set forth herein or in the
Agreement.           2.   This Amendment shall be effective as of July 1, 2002.
          3.   Section 3.8.1 of the Agreement is amended and restated as
follows:                 3.8.1  Minimum and Maximum Quantities to be Processed  
                          This is not a requirements contract. During the Term
hereof, Contractor shall accept delivery of and process such quantities of PM
tobacco of domestic origin as PM may deliver for processing; provided, however,
unless otherwise mutually agreed, during processing season Contractor shall not
be obligated to process PM tobacco in excess of the sum of (a) 500,000 pounds
plus (b) the lesser of (i) the quantity of PM green tobacco indicated in the
applicable PM Forecast and (ii) the applicable Available Processing Capacity.  
                          PM shall deliver for processing hereunder each
Contract Year (such deliveries to be before or during the Contract Year in
question) a minimum quantity of PM tobacco of domestic origin approximately
equal to the sum of (a) the Base Quantity, determined as provided in Section
3.8.2, and (b) the Incentive Quantity, if any, determined as provided in Section
3.8.3; provided, however, this minimum quantity shall be subject to reduction
and reallocation as provided in Sections 3.8.4, 3.8.5 and 3.8.6. If the quantity
of PM tobacco of domestic origin delivered for processing hereunder in any
Contract Year is less than the minimum quantity required by the preceding
sentence, PM  

1



--------------------------------------------------------------------------------

 

      nevertheless shall be deemed to have fulfilled its minimum delivery
obligation hereunder in any Contract Year so long as the unexcused shortfall in
PM’s deliveries hereunder for processing that Contract Year does not exceed
500,000 pounds.                             Unless otherwise mutually agreed,
all PM tobacco to be processed hereunder shall be of domestic origin. If tobacco
of foreign origin is processed hereunder, such tobacco shall be in addition to
the minimum quantity required to be delivered by PM pursuant to this Section
3.8. PM undertakes no obligation to offer Contractor the opportunity to process
any PM tobacco of foreign origin.                             PM reserves the
right to enter into contracts with one or more other contractors for the
remainder of its requirements for Stemming Services. Such contracts, however,
shall not be inconsistent with the terms of this Section 3.8 respecting the
allocation of quantities of PM tobacco of domestic origin for processing by
Contractor hereunder.             4.   A new Section 12.6 shall be added as
follows:                 12.6   Child Labor                  
          Contractor shall not employ any person who is younger than (i) the age
of 15 or (ii) the applicable minimum legal age for the specific type of work
performed by the minor employee, whichever is higher. Contractor represents and
warrants that permitted employees under the age of 18 shall not be engaged in
work that, by its nature, by its designation under applicable law or regulation,
or given the circumstances under which it is performed, is hazardous or
otherwise likely to harm the health or safety of those employees. Contractor
further represents and warrants that the weekly and daily working schedules of
permitted employees under the age of 18 shall be in compliance with all
applicable laws and regulations, and that Contractor shall not compel any person
to work involuntarily or under any threats or duress. Audits contemplated by
this Agreement shall cover Contractor’s compliance with the provisions of this
section.             5.   Section 24.1 of the Agreement is amended and restated
in its entirety as follows:                 24.1   Obligations Arising Under
Prior Contracts                             Pursuant to the Hogshead Repair,
Extrusion and Stemming Services Agreement dated July 1, 1994, as amended (the
“Hogshead Agreement”) and the Stemming Services Agreement dated August 18, 2000
(the “Prior Agreement”) between PM and Contractor, PM has made payments to
Contractor with respect to certain capital investments made by Contractor. These
payments were based on depreciation charges for certain assets acquired by
Contractor, with PM’s approval, between July 1, 1994 and June 30, 2000. PM shall
continue to pay depreciation-based charges to Contractor with respect to these
assets in the amounts and in accordance with the payment schedule set forth in
Exhibit J-1 (the  

2



--------------------------------------------------------------------------------

 

      “Capital Charges”). The Capital Charges shall be in lieu of the
termination payments respecting Contractor’s capital investments in support of
Stemming Services provided for in Section 24.1 of the Prior Agreement. PM and
Contractor expect that this Agreement will continue for a period longer than the
payment schedule set forth in Exhibit J-1, but if this Agreement is cancelled by
either party due to an Event of Default, within 90 days after such cancellation
PM shall pay Contractor the positive difference, if any, between (a) the sum of
the Capital Charges as shall then be remaining to be paid hereunder and (b) 80%
of the sum of the fair market values corresponding to those of the assets listed
in Exhibit J-2 (each, a “Capital Asset”) that have not been sold, scrapped,
transferred or otherwise disposed of previously in accordance with Section 24.2
below.             6.   Section 24.2 is hereby amended and restated in its
entirety as follows:                 24.2   Sale or Other Disposition of Certain
Assets                             (a)          If, during the Term hereof,
Contractor sells, scraps, transfers or otherwise disposes of any Capital Asset,
Contractor shall pay PM an amount equal to 80% of the fair market value of such
Capital Asset, such fair market value to be determined as provided in Section
24.3 below; provided, however, no such payment obligation shall arise with
respect to the transfer of any Capital Asset (a) from the JPT Facility to a
Contractor affiliate to the extent such Capital Asset continues to be used in
the performance of services for PM or (b) from any other Stemming Facility to a
Contractor affiliate to the extent such Capital Asset continues to be used in
the performance of services for PM. For the purpose of the preceding sentence,
“services for PM” shall be deemed to include Stemming Services, stem processing
and blending services, special picking services and any other services provided
for PM at a US facility by ULT or one of its affiliates.                  
          (b)          During the Term of this Agreement and except in the event
of a transfer to a Contractor affiliate as provided above, Contractor shall
provide notice to PM in the event Contractor intends to sell, scrap, transfer or
otherwise dispose of any equipment used in its tobacco processing operations in
the United States (including, but not limited to, the Capital Assets) that
Contractor originally purchased at a price of more than $200,000.00. Upon
receipt of such notice, PM shall have the right to purchase any such Capital
Asset at a mutually agreeable price. If PM does not notify Contractor of its
intent to purchase such Capital Asset within 30 days of its receipt of
Contractor’s notice, or if the parties are unable to agree upon a mutually
agreeable price for such Capital Asset within 30 days after PM’s receipt of
Contractor’s notice, Contractor shall be entitled to otherwise sell, scrap,
transfer or dispose of such asset.                           7.      Section
24.3 of the Agreement is deleted, and Section 24.4 is renumbered Section 24.3
and amended and restated as follows:

3



--------------------------------------------------------------------------------

 

      24.3   Fair Market Value                             For purposes of this
Section 24, the “fair market value” of any Capital Asset, subject to the
applicable provisions of Sections 24.1 and 24.2 hereof, shall be the positive
difference, if any, between (a) the price a third party would pay for such
Capital Asset on an “as-is, where-is” basis as of the applicable valuation date
(the “arms length price”) and (b) the actual costs, if any, incurred by
Contractor after the valuation date in removing the Capital Asset from the
Stemming Facility. For purposes of the preceding sentence, the arms length price
shall be determined based on Contractor’s good faith estimate of the price that
a third party under no compulsion to purchase would pay for such Capital Asset
as of the applicable valuation date. If, however, PM disputes Contractor’s
proposed arms length price of any Capital Asset and so notifies Contractor
within 30 days after receipt of Contractor’s good faith estimate, then the arms
length price for such Capital Asset shall be determined by a third party dealer
acceptable to both PM and Contractor, based on the dealer’s assessment of the
amount a purchaser would be willing to pay for such Capital Asset on an “as is,
where is” basis as of the applicable valuation date. The valuation date for
determining the arms length price shall be (a) the date of cancellation of this
Agreement with respect to payments pursuant to Section 24.1 or (b) the date of
disposition of the Capital Asset with respect to payments pursuant to Section
24.2, as the case may be. For purposes of this paragraph, the term “as-is,
where-is” shall mean the particular physical condition and the actual location
of the Capital Asset as of the applicable valuation date.             8.  
Section 24.5 is renumbered Section 24.4.           9.   Exhibit J-2 of the
Agreement is amended and restated as provided in the document attached hereto as
Appendix 1.           10.   Except as hereby specifically amended, the Agreement
is and shall remain in full force and effect as written.          
11.      This Amendment may be executed in separate counterparts that, taken
together, shall constitute and evidence the agreement of the parties.
         
12.      The Agreement and this Amendment constitute the entire agreement of the
parties regarding their subject matter and supersede all prior or
contemporaneous agreements or understandings regarding such subject matter.

4



--------------------------------------------------------------------------------

 


WITNESS the signatures of the authorized representatives of the parties:


    PHILIP MORRIS INCORPORATED UNIVERSAL LEAF TOBACCO COMPANY, INCORPORATED    
By:       /s/ Michael A. Farriss                    By:       /s/ Ray M. Paul,
Jr.                        Name:  Michael A. Farriss Name:  Ray M. Paul, Jr.    
Title:  Vice President Leaf Title:  Senior Vice President

5



--------------------------------------------------------------------------------

 

APPENDIX 1

Exhibit J-2

HENDERSON
   
 
                       
Asset Type
    Asset     Tag Nbr     Description      
 
                       
MACH EQUIP
    11664     10978     DSC 10000 CFM SRC PROJECT     10,000 CFM Dust Bag Unit
MACH EQUIP
    11650     10963     SHAKER, STRIP VIBRATING; SRC P     MacTavish 16' x 6'
MACH EQUIP
    11651     10964     SHAKER, STRIP VIBRATING; SRC P     MacTavish 16' x 6'
MACH EQUIP
    11652     10965     SRC AND RELATED CONVEYORS     SRC Vision Optical Tobacco
Sorter
MACH EQUIP
          11354     SRC CONVEYOR     9' X 3' Johnson Industrial Mach.
MACH EQUIP
          11352     SRC CONVEYOR     40' x 3' Johnson Industrial Mach.
MACH EQUIP
          11350     SRC CONVEYOR     32' x 30'' Johnson Industrial Mach.
MACH EQUIP
    11653     10966     SRC AND RELATED CONVEYORS     SRC Vision Optical Tobacco
Sorter
MACH EQUIP
          11349     SRC CONVEYOR     20' X 1' Johnson Industrial Mach.
MACH EQUIP
          11353     SRC CONVEYOR     4' X 3' Johnson Industrial Mach.
MACH EQUIP
          11351     SRC CONVEYOR     40' X 3' Johnson Industrial Mach.
MACH EQUIP
    11660     10973     SRC AND RELATED CONVEYORS     SRC Vision Optical Tobacco
Sorter
MACH EQUIP
          11379     SRC CONVEYOR     22' X 30'' Johnson Industrial Mach.
MACH EQUIP
          11370     SRC CONVEYOR     30' X 1' Johnson Industrial Mach.
MACH EQUIP
    11666     10980     SRC PROJECT     Hydro Thrift Cooling Tower Pumps - two
15 HP pumps
MACH EQUIP
    11659     10972     SRC PROJECT AND RELATED CONVEY     SRC Vision Optical
Tobacco Sorter
MACH EQUIP
          11378     SRC CONVEYOR     22' X 30'' Johnson Industrial Mach.
MACH EQUIP
          11377     SRC CONVEYOR     29' X 30'' Johnson Industrial Mach.
MACH EQUIP
          11380     SRC CONVEYOR SPLITTER     Load Splitter Conveyor Johnson
Industrial Mach.
MACH EQUIP
    11662     10976     SRC PROJECT CUTLER-HAMMER     Cutler-Hammer Freedom 2100
Motor Control Center
MACH EQUIP
    11681     10975     SRC PROJECT S/N: 97L.78246.100     SRC Vision Control
Panel
MACH EQUIP
    11654     10967     SRC PROJECT S/N: 97M.78246.100     SRC Vision Control
Panel
MACH EQUIP
    11655     10968     SRC PROJECT S/N: 97M.78246.100     SRC Vision Control
Panel
MACH EQUIP
    11661     10974     SRC PROJECT S/N: 97M.78246.100     SRC Vision Control
Panel
MACH EQUIP
    11656     10969     SRC, CUTLER-HAMMER S/N:HRAS141     Cutler-Hammer Freedom
2100 Motor Control Center
 
                       
MACH EQUIP
    11506     10830     KICE #FC9-WX ARR#9FB W/ 7.5 HP     Kice Fan
MACH EQUIP
    28877     11017     SEPARATOR, KICE     Kice Fan
 
                       
LAB
    11610     10926     OVEN, FREAS     Precision Scientific Model 605
LAB
    28980     11022     FREAS OVEN     Precision Scientific Model 31057P
LAB
    28981     11023     FREAS OVEN     Precision Scientific Model 31057P
LAB
    28982     11024     FREAS OVEN     Precision Scientific 605
LAB
    28983     11025     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28984     11026     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28985     11027     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28986     11028     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28987     11029     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28988     11030     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28989     11031     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28990     11032     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28991     11033     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
LAB
    28992     11034     METTLER MOISTURE ANALYZER     Mettler Toledo HR73
Halogen Moisture Analyzer
 
                       
 
                       
LAB
    6408     0000A1     KABAT ROTAMETERS AND NOZZLES F      
MACH EQUIP
    7004     2499     REDRYER KABAT SPRAY BOOM MODIF      
MACH EQUIP
    6980     2409     REDRYER, KABAT CONTROLS      
MACH EQUIP
    6981     2409     REDRYER, KABAT SPRAY BOOM MODI      
MACH EQUIP
    6979     2409     REDRYER, KABAT XYCOM      
MACH EQUIP
    7003     2499     REDRYER, KABAT XYCOM      

6



--------------------------------------------------------------------------------

 

APPENDIX 1

Exhibit J-2
(cont’d)

WILSON
           
 
           
Asset Type
  Asset   Tag Nbr   Description
 
           
MACH EQUIP
  17945   9634   SRC 972-78230-003 MODEL ATS-2-
MACH EQUIP
  17946   9635   SRC 972-78230-004 MODEL ATS-2-
MACH EQUIP
  17962   9651   SRC 972-78230-005 MODEL ATS-2-
MACH EQUIP
  17963   9652   SRC 972-78230-006 MODEL ATS-2-
MACH EQUIP
  11658   10450   Note: TPI Tag Number A&B line shaker
MACH EQUIP
  11657   10449   Note: TPI Tag Number (Spare Shaker)
MACH EQUIP
      9637   Note: TPI Tag Number C&D line shaker
 
           
MACH EQUIP
  28577   9713   AIRLOCK KICE MULTI
MACH EQUIP
  28575   9713   AIRLOCK-KICE CYCLONE
MACH EQUIP
  28579   9714   FAN-KICE
MACH EQUIP
  17815   9502   ARENCO CARDWELL C&D
MACH EQUIP
  17667   9351   ASPIRATOR, MULTI-6E18 KICE
 
           
 
           
 
           
LAB
  28917   9733   FREAS OVEN
LAB
  28918   9732   FREAS OVEN
LAB
  28919   9731   FREAS OVEN
LAB
  28920   9730   FREAS OVEN
LAB
  28960   9741   Mettler Moisture Analyzer
LAB
  28961   9742   Mettler Moisture Analyzer
LAB
  28962   9743   Mettler Moisture Analyzer
LAB
  28963   9744   Mettler Moisture Analyzer
LAB
  28964   9745   Mettler Moisture Analyzer
LAB
  28965   9746   Mettler Moisture Analyzer
LAB
  28966   9748   Mettler Moisture Analyzer
LAB
  28967   9749   Mettler Moisture Analyzer
LAB
  28968   9750   Mettler Moisture Analyzer
LAB
  17922   9610   MOISTURE TESTER MODEL SAS-E/1
LAB
  17983   9672   MOISTURE TESTER MODEL SAS-E/1
LAB
  28911   9736   MOISTURE TRANSMITTER
LAB
  28912   9735   MOISTURE TRANSMITTER
LAB
  28913   9734   MOISTURE TRANSMITTER
LAB
  17986   9675   PRECISION SCIENTIFIC #31 56P
LAB
  17985   9674   PRECISION SCIENTIFIC #31056P
 
           
 
           
LAB
  15052   5302   KABAT
LAB
  15068   5306   KABAT
LAB
  17828   9514   KABAT
LAB
  17824   9510   KABAT CONTROL PANEL
LAB
  15051   5302   KABAT VERIFICATION WEIGH BELT
LAB
  15067   5306   KABAT VERIFICATION WEIGH BELT
LAB
  15069   5306   KABAT, UPGRADE EAST
LAB
  15053   5302   KABAT, UPGRADE WEST

7



--------------------------------------------------------------------------------

 

APPENDIX 1

Exhibit J-2
(cont’d)

DANVILLE
               
 
               
Asset Type
  Asset   Tag Nbr   Description    
 
               
MACH EQUIP
  11690   7125   OPTICAL SORTER    
MACH EQUIP
      7122   OPTICAL SORTER    
MACH EQUIP
      7127   COOLER    
MACH EQUIP
      7128   SHAKER    
MACH EQUIP
      7129   SHAKER    
MACH EQUIP
      7130   SRC-CONVEYOR    
MACH EQUIP
      7131   SRC-CONVEYOR    
MACH EQUIP
      7132   SRC-CONVEYOR    
MACH EQUIP
      7133   SRC-CONVEYOR    
 
               
MACH EQUIP
  28907   107052   HAPMAN CONVEYOR    
MACH EQUIP
      7134   KICE SEPERATOR    
MACH EQUIP
      7135   KICE-DIRT SCREW    
MACH EQUIP
      7136   KICE- DIRT SCREW    
MACH EQUIP
  28876   11016   SEPARATOR, GUMP    
 
               
 
               
 
               
LAB
  13405   4533   OVEN    
LAB
  13340   4469   OVEN, FREAS, MODEL 605 W/ SHEL    
LAB
  28910   7126   METTLER HR-73    
LAB
  28320   4612   METTLER OVEN    
LAB
  28321   4613   METTLER OVEN    
LAB
  28323   4614   METTLER OVEN    
LAB
  28326   4615   METTLER OVEN    
LAB
  29068   7064   Moisture Testing Ovens    
LAB
  13424   4568   STEM TESTER    
 
               
 
               
MACH EQUIP
  13337   4466   KABAT WEIGHBELT AND CONTROLLER    
 
               
 
               
ROCKY MOUNT
               
 
               
Asset Type
  Asset   Tag Nbr   Description    
 
               
MACH EQUIP
  29237   11060   CONDITIONING TUNNEL    
MACH EQUIP
  29238   11061   CONDITIONING TUNNEL    
MACH EQUIP
  29239   11062   CONDITIONING TUNNEL    
MACH EQUIP
  29240   11063   CONDITIONING TUNNEL    
MACH EQUIP
  13464   4745   KABAT   System removed from SPI related controls Boom Rotameter
and nozzles Stand related controls

8